Citation Nr: 9910305	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle injury.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1978 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.           

In March 1997, the Board remanded the appellant's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of current 
residuals of a right ankle injury.  


CONCLUSION OF LAW

The appellant does not have any residuals of a right ankle 
injury that were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1993, the appellant submitted VA form 21-526, 
Veteran's Application for Compensation or Pension.  At that 
time, the appellant indicated that while he was stationed in 
Duluth, Minnesota, he injured his right ankle when it was 
crushed between two pallets.  He reported that following his 
injury, he received medical treatment at the clinic on base.  
The appellant stated that due to his injury, he had bone 
chips in his ankle.  He reported that at present, the bone 
chips pinched his "nerves" and caused his right ankle to 
swell.  According to the appellant, his right ankle 
disability also made it "difficult" for him to walk.  The 
appellant noted that in January 1993, he received medical 
treatment for his right ankle disability at the St. Clare 
Hospital in Tacoma, Washington.  

In August 1993, the RO contacted the National Personnel 
Records Center (NPRC), and requested the appellant's service 
medical records.  In September 1993, the NPRC sent the RO the 
appellant's dental records and his separation examination, 
dated in April 1979.  At that time, the NPRC indicated that 
no other medical records were on file.  

The appellant's available April 1979 separation examination 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
swollen or painful joints, the appellant responded "yes."  
In response to the question as to whether the appellant had 
ever had or if he currently had bone, joint or other 
deformity, foot trouble, or any broken bones, the appellant 
responded "no."  The examining physician noted that in 
February 1979, the appellant sprained his right ankle while 
playing basketball.  According to the examiner, at the time 
of the injury, no treatment was required.  The appellant's 
lower extremities were clinically evaluated as "normal."  

Private medical records from the St. Clare Hospital show that 
in January 1993, the appellant was treated in the emergency 
department after complaining of right ankle pain.  At that 
time, the appellant stated that two weeks ago, a car had 
accidentally run over his right foot.  The appellant 
indicated that following the injury, he did not have any 
problems with his foot until two days ago when he developed 
right foot pain, and he noticed that his right foot was 
swollen.  According to the appellant, at present, he could 
"hardly walk" on his right foot.  The appellant gave a 
history of previous ankle injuries, but he stated that no x-
rays had been taken and he had not been diagnosed with a 
fracture.  He denied any numbness or tingling in his feet. 
And he also denied any injuries proximal to the ankle.  
According to the appellant, approximately two days ago, he 
noticed that he had pain in his second and third digits of 
his right foot.  The examining physician noted that at 
present, the appellant's pain was "up more proximal" in the 
medial aspect of the talar region.  The examiner stated that 
there was mild swelling over the medial aspect, and there 
were no malleolar tenderness complaints.  

The physical examination of the right ankle showed that there 
was mild tenderness and edema over the medial deltoid 
ligament.  There was no evidence of any malleolar tenderness 
to palpation, and there were no gross deformities.  The 
appellant had normal sensation to light touch and pinprick, 
as well as capillary refill over the distal phalanges.  There 
was no tenderness over the dorsum of the metatarsal bones.  
The appellant had a normal range of motion to dorsiflexion 
and plantar flexion of his ankle.  There was no breaking of 
the integument, and there was no evidence of any soft tissue 
damage.  There was mild edema over the proximal deltoid 
ligament.  The appellant had no laxity in regards to 
inversion, eversion, range of motion, and anterior or 
posterior drawers were both negative.  

An x-ray of the appellant's right ankle was taken and it was 
interpreted as showing small accessory ossicles adjacent to 
both the distal fibula and the styloid process of the distal 
tibia (medial malleolus).  The ankle mortise was intact, and 
there was a small density which projected anterior to the 
ankle mortise.  The examiner noted that the density was most 
likely an old density.  There was no definite evidence of an 
acute abnormality involving the foot or ankle.  The diagnosis 
was that there was no acute abnormality identified.  The 
examiner stated that there were accessory ossicles and 
probably an old tiny chip anteriorly over the ankle.  
Following the physical examination and a review of the x-ray, 
the examiner diagnosed the appellant with an acute, right 
ankle sprain with possible medial malleolar fracture.  The 
appellant had an Ace Wrap placed over his right ankle and he 
was discharged to home.  

In the appellant's July 1994 substantive appeal, the 
appellant stated that he believed that his service medical 
records might have been transferred to a hospital in Duluth 
where he had been treated for a kidney disorder.  VA Form 
119, Report of Contact, dated in September 1996, shows that 
at that time, the RO indicated that according to telephone 
information, there were two main hospitals in Duluth; St. 
Luke's Hospital and St. Mary's Hospital.  A letter from St. 
Mary's Hospital to the RO, dated in November 1996, shows that 
at that time, the hospital indicated that they were unable to 
locate any admission records for the appellant.  A letter 
from St. Luke's Hospital to the RO, also dated in November 
1996, reflects that at that time, the hospital stated that 
they had no record of the appellant being seen for an injury 
that was related to the right foot or ankle.  The hospital 
noted that they did have records of the appellant from when 
he was seen for a different disability in 1979.  

In August 1997, the appellant underwent a VA examination.  At 
that time, the appellant gave a history of two right ankle 
injuries during service.  The appellant stated that he first 
sprained his ankle upon entering the service, and that his 
second injury occurred when he rolled a pallet onto a plane 
while a co-worker jammed one of the pallets into another 
pallet, and the appellant's ankle was caught in between.  He 
indicated that following his injury, he went to the St. Luke 
Clinic at the Duluth Air Force Base.  According to the 
appellant, at that time, he did not receive any treatment and 
an x-ray was taken.  The appellant reported that subsequent 
to his injury, his ankle was tender for approximately two 
weeks and then he was not "troubled" by it.  He noted that 
following his separation from the military, he suffered a 
third right ankle injury when a car rolled over his right 
foot and ankle.  The appellant revealed that at that time, he 
went to an emergency room where the treating physician told 
him that he had twisted his right ankle.  According to the 
appellant, there was a "reference" that he had bone chips 
as a result of his injury.  The appellant indicated that at 
present, he had right ankle pain and he had trouble running.  
He stated that he had a "sense" of grinding or something 
shifting inside the ankle.  According to the appellant, his 
ankle felt tired.  

The physical examination showed that the appellant had a 
symmetrical gait and he could easily walk on his toes and 
heels.  The appellant could stand independently on the right 
leg and take several hops, and he could independently stand 
on the left leg and take several hops.  There was some 
diffuse tenderness reported on the right ankle both medially 
and laterally, and there was no tenderness at the level of 
the tibiofibular syndesmosis.  There was no instability, and 
there was no anterior/posterior instability.  There was no 
laxity to varus/valgus stress testing.  Thigh circumferences 
were 43.5 inches on the right and 43 inches on the left.  
Calf circumferences were 38 inches on the right and 37 inches 
on the left.  There was no effusion.  In regards to the 
appellant's ankle range of motion, dorsiflexion was five 
degrees right and left, plantar flexion was 40 degrees right 
and left, inversion was 50 to five degrees right and left, 
and eversion was 15 degrees right and left.  On motor 
strength, the appellant had excellent strength in plantar 
flexion, dorsiflexion, inversion, and eversion.  The 
appellant could walk on both toes and heels.  

After the physical examination, the examiner diagnosed the 
appellant with the following: (1) history of old straining 
accident, (2) history of contusion of the right ankle from 
pallets in 1978, and (3) 1993 contusion of the right foot 
when a car rolled over it.  The examiner stated that at 
present, the appellant had full motor strength testing, full 
range of motion, and essentially normal ankle films.  
According to the examiner, upon reviewing the January 1993 x-
ray report from the St. Claire Hospital, he determined that 
the film showed that that there were no ankle mortise changes 
and no arthritic changes.  The examiner indicated that 
currently, the appellant had no right ankle impairment with 
respect to loss of motion, sensibility, or strength.  As per 
the Board's March 1997 remand request that the examiner 
provide an opinion as to whether any right ankle disability 
found was related to the right ankle sprain noted in service, 
the examiner responded that he could not answer the question 
because there was no current impairment of the appellant's 
right ankle.  According to the examiner, in light of the 
above, there was no current impairment to the appellant's 
right ankle which stemmed from either the first in-service 
right ankle injury when the appellant claimed he sprained his 
right ankle, or the second right ankle injury when the 
appellant claimed he injured his right ankle when it was 
crushed between two pallets.  


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp.1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant which are within the competence of 
a lay person.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in March 1997.  
At that time, the Board requested that the RO obtain 
additional records, VA or private, inpatient of outpatient, 
to specifically include any records from St. Luke's Hospital.  
The Board further requested that the RO provide the appellant 
with a comprehensive VA examination in order to determine the 
nature and etiology of any right ankle disability.  In 
reviewing the appellant's case, the examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that any current right ankle disability found was related 
to the right ankle sprain noted in service or rather to post-
service right ankle trauma.  In March 1997, the RO sent a 
correspondence to the appellant requesting that he identify 
all physicians or facilities that had treated him for his 
right ankle disability since his discharge in 1979, to 
include any treatment from St. Luke's Hospital.  The record 
is negative for a response from the appellant.  Moreover, the 
appellant underwent a VA examination in August 1997.  
Therefore, the Board is satisfied that all available relevant 
evidence is of record and that the statutory duty to assist 
the appellant in the development of evidence pertinent to 
this claim has been met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the appellant notes that while he was in 
the military, he injured his right ankle on two separate 
occasions.  The appellant contends, in essence, that 
following his in-service ankle injuries, he has suffered from 
chronic right ankle pain.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his right ankle 
disability is related to service is not competent evidence.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, 
there is no competent medical evidence showing a current 
medical diagnosis of a right ankle disability.  The Board 
notes that the private medical records from the St. Clare 
Hospital show that in January 1993, the appellant was treated 
in the emergency department after complaining of right ankle 
pain.  At that time, the appellant stated that two weeks ago, 
a car had accidentally run over his right foot.  The 
appellant indicated that following the injury, he developed 
right foot pain, and he noticed that his right foot was 
swollen.  An x-ray of the appellant's right ankle was taken 
and the diagnosis was that there was no acute abnormality 
identified.  The examiner stated that there were accessory 
ossicles and probably an old tiny chip anteriorly over the 
ankle.  Following the physical examination and a review of 
the x-ray, the examiner diagnosed the appellant with an 
acute, right ankle sprain with possible medial malleolar 
fracture.  The Board notes that the above diagnosis is in 
relation to a post-service injury and not the appellant's in-
service diagnosis of a right ankle sprain.  Regardless, in 
the appellant's most recent examination, the VA examination 
in August 1997, the examiner stated that at present, the 
appellant had full motor strength testing, full range of 
motion, and essentially normal ankle films.  The examiner 
indicated that currently, the appellant had no right ankle 
impairment with respect to loss of motion, sensibility, or 
strength.  In response to the Board's March 1997 remand 
request that the examiner provide an opinion as to whether 
any right ankle disability found was related to the right 
ankle sprain noted in service, the examiner responded that he 
could not answer the question because there was no current 
impairment of the appellant's right ankle.  According to the 
examiner, in light of the above, there was no current 
impairment to the appellant's right ankle which stemmed from 
either the first in-service right ankle injury when the 
appellant claimed he sprained his right ankle, or the second 
right ankle injury when the appellant claimed he injured his 
right ankle when it was crushed between two pallets.  

In light of the above, the Board observes that without any 
current clinical evidence confirming the presence of 
residuals of a right ankle injury, service connection must be 
denied.  Rabideau, 2 Vet. App. at 141, 143.  


ORDER

Entitlement to service connection for the residuals of a 
right ankle injury is denied.  










		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

